                      Case 8:16-cv-02277-CJC-DFM Document 474-1 Filed 03/08/21 Page 1 of 6 Page ID
                                                      #:27012


                      1    COOLEY LLP
                           MICHAEL ATTANASIO (151529)
                      2    (mattanasio@cooley.com)
                           BARRETT J. ANDERSON (318539)
                      3    (banderson@cooley.com)
                           CRAIG E. TENBROECK (287848)
                      4    (ctenbroeck@cooley.com)
                           JAYME B. STATEN (317034)
                      5    (jstaten@cooley.com)
                           4401 Eastgate Mall
                      6    San Diego, CA 92121-1909
                           Telephone: (858) 550-6000
                      7    Facsimile: (858) 550-6420
                      8    Attorneys for Plaintiff and Counter-Defendant
                           ChromaDex, Inc.
                      9
                           Counsel continued on following page
               10
               11                                  UNITED STATES DISTRICT COURT
               12                              CENTRAL DISTRICT OF CALIFORNIA
               13                                       (SOUTHERN DIVISION)
               14
               15          ChromaDex, Inc.,                          Case No. 8:16-cv-2277-CJC (DFMx)
               16                        Plaintiff,                 DECLARATION OF BARRETT J.
                                                                    ANDERSON IN SUPPORT OF
               17               v.                                  CHROMADEX’S MOTION FOR SANCTIONS
                                                                    OR, IN THE ALTERNATIVE,
               18          Elysium Health, Inc., and Mark Morris    RECONSIDERATION OF THE COURT’S
                                                                    JANUARY 16, 2020 ORDER REGARDING
               19                         Defendants.               SUMMARY JUDGMENT [DKT. 413]
               20                                                   Judge:            Hon. Cormac J. Carney
                           Elysium Health, Inc.,                    Courtroom:        9B
               21                                                   Date:             May 3, 2021
                                         Counterclaimant,           Time:             1:30 PM
               22
                                v.
               23                                                   Pretrial Conf.:   Sept. 13, 2021
                           ChromaDex, Inc.,                         Trial:            Sept. 21, 2021
               24
                                          Counter-Defendant.
               25
               26
               27                    REDACTED VERSION OF DOCUMENT PROPOSED TO BE
                                                   FILED UNDER SEAL
               28
   COOLEY LLP                                                                    ANDERSON DECL. ISO CHROMADEX’S
A T T O RNE YS A T L A W
                                                                                            MOTION FOR SANCTIONS
     S A N D I E GO
                                                                                         8:16-CV-2277-CJC (DFMX)
                      Case 8:16-cv-02277-CJC-DFM Document 474-1 Filed 03/08/21 Page 2 of 6 Page ID
                                                      #:27013


                      1 COVINGTON & BURLING LLP
                        MITCHELL A. KAMIN (202788)
                      2 (mkamin@cov.com)
                        1999 Avenue of the Stars, Suite 3500
                      3 Los Angeles, CA 90067-4643
                        Telephone: (424) 332-4800
                      4 Facsimile: (424) 332-4749
                5 COVINGTON & BURLING LLP
                  PHILIP A. IRWIN (admitted Pro Hac Vice)
                6 (pirwin@cov.com)
                  620 Eighth Avenue
                7 New York, NY 10018-1405
                  Telephone: (212) 841-1000
                8
                  LTL ATTORNEYS LLP
                9 JOE H. TUFFAHA (253723)
                  (joe.tuffaha@ltlattorneys.com)
               10 PRASHANTH CHENNAKESAVAN (284022)
                  (prashanth.chennakesavan@ltlattorneys.com)
               11 300 South Grand Avenue, 14th Floor
                  Los Angeles, CA 90071
               12 Telephone: (213) 612-8900
                  Facsimile: (213) 612-3773
               13
                  Attorneys for Plaintiff and Counter-Defendant
               14 ChromaDex, Inc.
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
   COOLEY LLP                                                                ANDERSON DECL. ISO CHROMADEX’S
A T T O RNE YS A T L A W
                                                                                        MOTION FOR SANCTIONS
     S A N D I E GO
                                                                                     8:16-CV-2277-CJC (DFMX)
                      Case 8:16-cv-02277-CJC-DFM Document 474-1 Filed 03/08/21 Page 3 of 6 Page ID
                                                      #:27014


                      1          I, Barrett J. Anderson, hereby declare:
                      2          1.       I am a lawyer at Cooley LLP, attorneys of record for Plaintiff and Counter-
                      3    Defendant ChromaDex, Inc. I submit this declaration in support of ChromaDex’s
                      4    motion for sanctions or, in the alternative, reconsideration of the Court’s January 16,
                      5    2020 order regarding summary judgment [Dkt. 413]. The following statements are true
                      6    and to the best of my knowledge, information, and belief, formed after a reasonable
                      7    inquiry under the circumstances.        If called upon to testify, I could and would
                      8    competently testify hereto.
                      9          2.       On December 11, 2020, Defendant and Counterclaimant Elysium Health,
               10          Inc. filed what it styled as a Notice of Correction of Depositions. (Dkt. 453.) With that
               11          submission, Elysium CEO Eric Marcotulli and COO Daniel Alminana each filed
               12          declarations
               13                                      .
               14                3.       In Marcotulli’s declaration,
               15
               16
               17
               18
               19
               20
               21
               22                                                   .
               23                4.       On February 25, 2021, pursuant to Local Rule 7-3, the parties met and
               24          conferred by phone regarding ChromaDex’s motion.
               25                                                 EXHIBITS
               26                5.       Attached hereto as Exhibit 1 is a true and correct copy of the Notice of
               27          Lodging and Manual Filing regarding the USB drive of video clips from the Deposition
               28          of Eric Marcotulli, taken on March 27, 2019. Instructions on how to access the
   COOLEY LLP                                                                        ANDERSON DECL. ISO CHROMADEX’S
A T T O RNE YS A T L A W                                                 1.                     MOTION FOR SANCTIONS
     S A N D I E GO
                                                                                             8:16-CV-2277-CJC (DFMX)
                      Case 8:16-cv-02277-CJC-DFM Document 474-1 Filed 03/08/21 Page 4 of 6 Page ID
                                                      #:27015


                      1    password-protected USB drive are provided in the sealed declaration submitted in
                      2    support of ChromaDex’s application for leave to file its motion under seal.
                      3          6.     Attached hereto as Exhibit 2 is a true and correct copy of the Declaration
                      4    of Eric Marcotulli submitted to the Court on December 11, 2020, (Dkt. 455-1), and
                      5    again on December 18, 2020, (Dkt. 467).
                      6          7.     Attached hereto as Exhibit 3 is a true and correct copy of the Declaration
                      7    of Daniel Alminana submitted to the Court on December 11, 2020, (Dkt. 455-2), and
                      8    again on December 18, 2020, (Dkt. 468).
                      9          8.     Attached hereto as Exhibit 4 is a true and correct copy of the transcript of
               10          the deposition of Eric Marcotulli, taken on March 27, 2019.
               11                9.     Attached hereto as Exhibit 5 is a true and correct copy of excerpts from the
               12          transcript of the deposition of Daniel Alminana, taken on March 29, 2019.
               13                10.    Attached hereto as Exhibit 6 is a true and correct copy of correspondence
               14          from Kristin L. Keranen, former counsel for Elysium, to Barrett J. Anderson, counsel
               15          for ChromaDex, dated May 3, 2019.
               16                11.    Attached hereto as Exhibit 7 is a true and correct copy of correspondence
               17          from Darley Maw, former counsel for Elysium, to Barrett J. Anderson, counsel for
               18          ChromaDex, dated May 9, 2019.
               19                12.    Attached hereto as Exhibit 8 is a true and correct copy of email
               20          correspondence (with attachments omitted) from Karen Austria, court reporter, to
               21          counsel for all parties dated June 3, 2019.
               22                13.    Attached hereto as Exhibit 9 is a true and correct copy of the “Errata for
               23          March 27, 2019 Deposition of Eric Marcotulli,” which was signed by Eric Marcotulli
               24          on May 30, 2019, and produced by Elysium on June 3, 2019.
               25                14.    Attached hereto as Exhibit 10 is a true and correct copy of the
               26          “Acknowledgement” page from the final transcript of the deposition of Eric Marcotulli,
               27          which was signed by Eric Marcotulli on May 30, 2019, and produced by Elysium on
               28          June 3, 2019.
   COOLEY LLP                                                                         ANDERSON DECL. ISO CHROMADEX’S
A T T O RNE YS A T L A W                                             2.                          MOTION FOR SANCTIONS
     S A N D I E GO
                                                                                              8:16-CV-2277-CJC (DFMX)
                      Case 8:16-cv-02277-CJC-DFM Document 474-1 Filed 03/08/21 Page 5 of 6 Page ID
                                                      #:27016


                      1          15.     Attached hereto as Exhibit 11 is a true and correct copy of email
                      2    correspondence (with attachments omitted) from Karen Austria, court reporter, to
                      3    counsel for all parties dated August 8, 2019.
                      4          16.     Attached hereto as Exhibit 12 is a true and correct copy of the “Errata for
                      5    March 29, 2019 Deposition of Dan Alminana,” which was signed by Dan Alminana on
                      6    August 5, 2019, and produced by Elysium on August 8, 2019.
                      7          17.     Attached hereto as Exhibit 13 is a true and correct copy of the
                      8    “Acknowledgement” page from the final transcript of the deposition of Dan Alminana,
                      9    which was signed by Dan Alminana on August 5, 2019, and produced by Elysium on
               10          August 8, 2019.
               11                18.     Attached hereto as Exhibit 14 is a true and correct copy of the Reporter’s
               12          Partial Transcript of Status Conference from the hearing on January 21, 2020.
               13                19.     Attached hereto as Exhibit 15 is a true and correct copy of a compilation
               14          of text messages excerpted from the file produced by Elysium bearing Bates number
               15          ELY_008617, and marked as “Alminana Exhibit 204” at the March 29, 2019 deposition
               16          of Daniel Alminana.
               17                20.     Attached hereto as Exhibit 16 is a true and correct copy of a compilation
               18          of text messages excerpted from the file produced by Elysium bearing Bates number
               19          ELY_0085619, and marked as “Marcotulli Exhibit 142” at the March 27, 2019
               20          deposition of Eric Marcotulli.
               21                21.     Attached hereto as Exhibit 17 is a true and correct copy of a compilation
               22          of text messages excerpted from the file produced by Elysium bearing Bates number
               23          ELY_0085617, and marked as “Alminana Exhibit 203” at the March 29, 2019
               24          deposition of Daniel Alminana.
               25                22.     Attached hereto as Exhibit 18 is a true and correct copy of email
               26          correspondence produced by Elysium bearing Bates number ELY_0107573, and
               27          marked as “Marcotulli Exhibit 147” at the March 27, 2019 deposition of Eric
               28          Marcotulli.
   COOLEY LLP                                                                         ANDERSON DECL. ISO CHROMADEX’S
A T T O RNE YS A T L A W                                             3.                          MOTION FOR SANCTIONS
     S A N D I E GO
                                                                                              8:16-CV-2277-CJC (DFMX)
                      Case 8:16-cv-02277-CJC-DFM Document 474-1 Filed 03/08/21 Page 6 of 6 Page ID
                                                      #:27017


                      1          23.    Attached hereto as Exhibit 19 is a true and correct copy of a compilation
                      2    of text messages excerpted from the file produced by Elysium bearing Bates number
                      3    ELY_0085619, and marked as “Marcotulli Exhibit 135” at the March 27, 2019
                      4    deposition of Eric Marcotulli.
                      5          24.    Attached hereto as Exhibit 20 is a true and correct copy of a compilation
                      6    of text messages excerpted from the file produced by Elysium bearing Bates number
                      7    ELY_0085619, and marked as “Marcotulli Exhibit 144” at the March 27, 2019
                      8    deposition of Eric Marcotulli.
                      9          25.    Attached hereto as Exhibit 21 is a true and correct copy of a compilation
               10          of text messages excerpted from the file produced by Elysium bearing Bates number
               11          ELY_0085619, and marked as “Marcotulli Exhibit 136” at the March 27, 2019
               12          deposition of Eric Marcotulli.
               13                I declare under penalty of perjury of the laws of the United States that the
               14          foregoing is true and correct.
               15
               16                Executed on March 8, 2021.
               17
               18                                                             Barrett J. Anderson
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
   COOLEY LLP                                                                       ANDERSON DECL. ISO CHROMADEX’S
A T T O RNE YS A T L A W                                            4.                         MOTION FOR SANCTIONS
     S A N D I E GO
                                                                                            8:16-CV-2277-CJC (DFMX)
